Name: 2010/676/EU: Council Decision of 8Ã November 2010 on the signing, on behalf of the Union, of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area
 Type: Decision
 Subject Matter: tariff policy;  international trade;  agricultural activity;  Europe
 Date Published: 2010-11-10

 10.11.2010 EN Official Journal of the European Union L 292/1 COUNCIL DECISION of 8 November 2010 on the signing, on behalf of the Union, of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (2010/676/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 19 of the Agreement on the European Economic Area foresees that the contracting parties undertake to continue their efforts with a view to achieving progressive liberalisation of agricultural trade between them. (2) In September 2005 the Council authorised the Commission to open negotiations with Norway with a view to achieving greater liberalisation of bilateral trade in agricultural products, in the framework of Article 19 of the Agreement on the European Economic Area. The negotiations were successfully concluded and an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (the Agreement) was initialled on 28 January 2010. (3) The Agreement should be signed on behalf of the Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) The text of the Agreement will be published with the Decision on its conclusion.